     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 1 of 37




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

LEAGUE OF WOMEN VOTERS OF
MINNESOTA EDUCATION FUND
and VIVIAN LATIMER TANNIEHILL,
                        Plaintiffs,

v.                                            Case No. 0:20-cv-01205-ECT-TNL

STEVE SIMON, in his official capacity
as Secretary of State of Minnesota,
                                 Defendant,

DONALD J. TRUMP FOR
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE, and
REPUBLICAN PARTY OF
MINNESOTA,
        [Proposed] Intervenor-Defendants.

             [PROPOSED] INTERVENOR-DEFENDANTS’
         OPPOSITION TO THE PROPOSED CONSENT DECREE
          CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 2 of 37




                                               TABLE OF CONTENTS
Background ................................................................................................................................1
Legal Standard ............................................................................................................................6
Argument ....................................................................................................................................7
     I.         The consent decree should be rejected because Plaintiffs identified no
                probable violation of federal law. ..........................................................................7
                A.         Under the Purcell principle, Plaintiffs could not obtain a
                           preliminary injunction for the August primary........................................9
                B.         Under basic equitable principles, Plaintiffs could not obtain a
                           preliminary injunction for the November election. ............................. 12
                C.         Plaintiffs could not show that the challenged laws are
                           unconstitutional. ........................................................................................ 14
                           i.         The witness requirement doesn’t burden voting rights
                                      because there is no constitutional right to vote absentee. ...... 16
                           ii.        Even if the witness requirement affected voting rights, it
                                      easily satisfies the Anderson-Burdick test. ..................................... 20
     II.        The consent decree should be rejected because it does not reflect arm’s-
                length negotiations and gives a windfall to Plaintiffs. ..................................... 25
     III.       The consent decree should be rejected because it unreasonably injures
                other parties. .......................................................................................................... 31
Conclusion ............................................................................................................................... 35




                                                                      ii
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 3 of 37



      Intervenors are “entitled to present evidence and have [their] objections heard

at the hearings on whether to approve a consent decree.” Local No. 93, Int’l Ass’n of

Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 529 (1986). Proposed

Intervenor-Defendants—Donald J. Trump for President, Inc., the Republican

National Committee, and the Republican Party of Minnesota—thus submit this

opposition “to air [their] objections to the reasonableness of the decree and to

introduce relevant evidence” and arguments that the parties won’t. Id. This Court

should grant their motion to intervene and reject the parties’ proposed consent

decree.

                                   BACKGROUND
      COVID-19 has sparked an unprecedented number of lawsuits that attempt to

invalidate or suspend routine election laws. 2020 Was Already Expected to Be a Record

Year for Election-Related Lawsuits—Then Coronavirus Happened, Newsweek (Apr. 23,

2020), bit.ly/2zMKVOl. Democrats sought similar reforms long before COVID-19—

expanded mail-in voting, no voter-ID requirements, unlimited ballot harvesting, and

the like. But even in the wake of COVID-19, Democrats were unable to persuade

Congress or the Minnesota Legislature to adopt their legislative agenda. A DFL Push

to Move Minnesota to Entirely Vote-By-Mail Is Complicating Bipartisan Efforts Around Other

COVID-Related Election Changes, Minn. Post (Apr. 27, 2020), bit.ly/3ekHNIr (DFL

Push). So they turned to the courts.




                                            1
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 4 of 37



      Democrats now contend that, in light of COVID-19, their legislative agenda is

required by the Constitution. The Democratic Party (through its law firm, Perkins

Coie) has filed COVID-19 lawsuits in virtually every swing State, including Minnesota.

See Where We’re Litigating, Democracy Docket, bit.ly/2V0rF7k. Allied groups have

bolstered the Democrats’ effort by filing dozens of copycat suits across the country.

For example, the League of Women Voters brought this suit in federal court, while

the Alliance for Retired Americans (backed by the Democratic Party) and the NAACP

(backed by the ACLU) brought overlapping lawsuits in state court. See Trio of Lawsuits

Challenge Minnesota Absentee Balloting Requirements Amid COVID-19, Minn. Post (June

12, 2020), bit.ly/3fGXwSt.

      When these COVID-19 lawsuits face adversarial litigation, they usually fail.

Wisconsin is the first and most prominent example. Three weeks before the April 7

primary, Democrats challenged several Wisconsin laws, including the requirement that

voters obtain a witness’s signature for their absentee ballot—a voter-ID requirement

that Wisconsin enacted to deter fraud and promote election integrity. Democrats

argued that COVID-19 made this requirement too dangerous because, to find a

witness, voters who lived alone “would have to interact with a non-household

member to secure a signature, … placing their health in jeopardy.” Democratic Nat’l

Comm. v. Bostelmann, Doc. 62 at 13, No. 3:20-cv-249-wmc (W.D. Wis. Mar. 27, 2020);

see also id. at 22 (“[The challenged laws] encourage determined registrants and voters to

venture out into the world and interact face-to-face with people, … exposing

                                           2
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 5 of 37



Wisconsinites to an ailment that has already claimed thousands of lives

internationally.”). The district court agreed, contending that the “hurdles” associated

with finding a witness during COVID-19 “are not overcome by the state’s general

anti-fraud goals.” Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1638374, at *20 (W.D.

Wis. Apr. 2, 2020) (DNC I). It preliminarily enjoined the witness requirement for

voters who certified that, despite reasonable efforts, they could not safely find a

witness. See id.

       The district court was swiftly reversed. On appeal, the Seventh Circuit stayed

the part of the injunction that suspended the witness requirement. See Democratic Nat’l

Comm. v. Bostelmann, Doc. 30, No. 20-1538 (7th Cir. Apr. 3, 2020) (DNC II). The

Seventh Circuit stressed that the district court gave short shrift to “the state’s

substantial interest in combatting voter fraud.” Id. at 3. On further appeal, the U.S.

Supreme Court stayed more of the district court’s decision. See Republican Nat’l Comm.

v. Democratic Nat’l Comm., 140 S. Ct. 1205 (2020) (RNC). The Court relied exclusively

on “the Purcell principle”—the doctrine that courts in equity “should ordinarily not

alter the election rules on the eve of an election.” Id. at 1207.

       More recently, the Fifth and Sixth Circuits have also stayed district-court

decisions enjoining election laws in light of COVID-19. See Thompson v. Dewine, 959

F.3d 804 (6th Cir. 2020); Tex. Democratic Party v. Abbott, 2020 WL 2982937 (5th Cir.

June 4, 2020). And the Eighth Circuit administratively stayed a district-court decision

enjoining a witness requirement in light of COVID-19. See Miller v. Thurston, Text

                                             3
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 6 of 37



Order, No. 20-2095 (8th Cir. June 15, 2020). The Eleventh Circuit is likewise

considering an emergency stay application in a similar case. See People First of Ala. v.

Ala. Sec’y of State, No. 20-12184.1

       Plaintiffs filed this action on May 19, 2020, seeking to enjoin Minnesota’s

witness requirement, Minn. Stat. §§203B.07, 204B.45. Doc. 1 at 27-29. In their

complaint, Plaintiffs acknowledged Minnesota’s “legitimate interest in preventing

fraud and the appearance of fraud in elections.” Doc. 1 ¶62. Further, they

acknowledged that the witness requirement is reasonable and lawful under normal

circumstances, challenging it only as applied to elections conducted during the

COVID-19 pandemic. See Doc. 1 ¶¶95, 97.

       On May 29, Plaintiffs moved to preliminarily enjoin the witness requirement

for both the August primary and the November general election. Doc. 13. Plaintiffs

argued that the witness requirement, as applied to elections during the COVID-19

pandemic, violates the constitutional right to vote. Doc. 15. They sought sweeping

injunctive relief that would require Defendant to do four things: (1) refrain from

enforcing the witness requirement; (2) instruct local officials that no absentee ballot

could be rejected for lack of compliance with the witness requirement; (3) take steps


       1
         Without the benefit of the Fifth and Sixth Circuits’ rulings, a district court in
Virginia approved a consent decree similar to the one at issue here. League of Women
Voters of Va. v. Va. State Bd. of Elections, 2020 WL 2158249 (W.D. Va. May 5, 2020). As
will become clear later, Proposed Intervenor-Defendants disagree with that decision.
This Court should not repeat its many errors.


                                            4
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 7 of 37



to ensure that the instructions accompanying absentee ballots do not direct voters to

comply with the witness requirement; and (4) inform the public that the witness

requirement will not be enforced for the August primary and November general

elections. Doc. 13 at 1-2.

      Defendant filed an answer on June 9, 2020. Doc. 22. In it, he denied all

Plaintiffs’ material allegations. Doc. 22 ¶¶7, 12, 62, 65, 80, 81, 87, 95, 100, 102, 109,

111. He also denied that heightened scrutiny applied to the witness requirement and

argued that the requirement would survive any level of judicial scrutiny. Doc. 22

¶¶106, 107. And he asserted that Plaintiffs failed to state a claim upon which relief

could be granted. Doc. 22 at 40.

      At some point in the next seven days, Defendant made a sharp U-turn. On

June 16, the parties jointly submitted a proposed consent decree to the Court. Under

that decree, Defendant would totally refrain from enforcing the witness requirement

and concede to all four kinds of relief that Plaintiffs sought for the August primary.

Doc. 24 at 6.2 Further, Defendant would concede that “Plaintiffs made a sufficiently

strong showing on the merits of the claim”—a position directly contrary to the one he

took in his answer a week earlier. Doc. 24 ¶20. In return for his total capitulation to

Plaintiffs’ demands, Defendant obtained little, if anything. Although the decree does

      2
         Given its general scope, the relief in the proposed consent decree resembles a
successful facial challenge. While Plaintiffs have identified a temporal limitation on
the scope of the proposed relief, limiting it to the August 2020 primary, they have not
limited the relief to any particular voters or any clearly ascertainable class of voters.


                                           5
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 8 of 37



not address the November election, Defendant agreed to let Plaintiffs withdraw their

preliminary-injunction motion “without prejudice” so they could refile it again for

November. Doc. 24 at 6. In other words, Plaintiffs got everything and took nothing

off the table.

       Seeing that the proposed consent decree disserved Minnesotans, Proposed

Intervenor-Defendants promptly moved to enter this case. Doc. 29. The Court reset

the hearing on the proposed consent decree, and ordered Proposed Intervenor-

Defendants to file their intervention papers and their opposition to the consent

decree by 5:00 p.m. today. Doc. 33. The fairness hearing on the proposed consent

decree is set for Tuesday. Doc. 33.

                                LEGAL STANDARD
       Because a consent decree is a “judgment” of this Court, it cannot be entered

without the Court’s “examin[ation]” and “approval.” Smyth ex rel. Smyth v. Rivero, 282

F.3d 268, 280 (4th Cir. 2002). As this Court has explained, approving a consent decree

“requires careful court scrutiny,” not a “mechanistic[] ‘rubber stamp.’” Doc. 26 at 1

(quoting Ibarra v. Texas Emp’t Comm’n, 823 F.2d 873, 878 (5th Cir. 1987); and United

States v. BP Amoco Oil PLC, 277 F.3d 1012, 1019 (8th Cir. 2002)). After all, “a federal

court is more than ‘a recorder of contracts’ from whom parties can purchase

injunctions.” Local No. 93, 478 U.S. at 525. It is “‘an organ of government constituted

to make judicial decisions,’” and it cannot “lend the aid of the federal court to

whatever strikes two parties’ fancy.” Id.; Kasper v. Bd. of Election Comm’rs of the City of


                                            6
     CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 9 of 37



Chi., 814 F.2d 332, 338 (7th Cir. 1987). Instead, every consent decree must be

“examine[d] carefully” to ensure that its terms are “fair, adequate, and reasonable.”

United States v. City of Miami, 664 F.2d 435, 440-41 (5th Cir. 1981) (en banc) (Rubin, J.,

concurring). The court also “must ensure that the agreement is not illegal, a product

of collusion, or against the public interest.” United States v. Colorado, 937 F.2d 505, 509

(10th Cir. 1991).

                                     ARGUMENT
       The parties’ proposed consent decree is neither fair nor reasonable nor legal. It

suspends a perfectly constitutional law that Plaintiffs had no hope of enjoining. It

appears to be, not an arm’s-length deal between adversaries, but a sweetheart deal that

gives Plaintiffs everything and Minnesotans nothing. And it unreasonably injures the

rights and interests of third parties, including Proposed Intervenor-Defendants and

their members. This Court should reject it.

I.     The consent decree should be rejected because Plaintiffs identified no
       probable violation of federal law.
       When deciding whether to approve or reject the consent decree, this Court

rightly acknowledged that it “must ‘consider the underlying facts and legal arguments’

that support or undermine the proposal.” Doc. 26 at 1 (quoting United States v. BP

Amoco Oil PLC, 277 F.3d 1012, 1019 (8th Cir. 2002)). While courts needn’t conduct a

full-blown trial, they must “reach ‘an intelligent and objective opinion of the

probabilities of ultimate success should the claim be litigated.’” Flinn, 528 F.2d at




                                            7
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 10 of 37



1173. This Court must determine Plaintiffs’ likelihood of success on the merits here

for two reasons.

      One,    the   proposed     consent   decree    suspends    Minnesota’s    witness

requirement—a duly enacted state law. See Doc. 24 at 6. “A consent decree is not a

method by which state agencies may liberate themselves from the statutes enacted by

the legislature that created them.” Kasper, 814 F.2d at 341-42. A “consent judgment in

which the executive branch of a state consents not to enforce a law is ‘void on its

face,’” unless the approving court finds “a probable violation of [federal] law.” Id. at

342. A federal judge cannot “‘put the court’s sanction on and power behind a decree

that violates Constitution, statute, or jurisprudence.’” Doc. 26 at 1-2 (quoting City of

Miami, 664 F.2d at 441).

      Two, the merits are “[t]he most important factor” in determining whether the

consent decree is fair, adequate, and reasonable, since these factors can be examined

“‘only in light of the strength of the case presented by the plaintiffs.’” Flinn v. FMC

Corp., 528 F.2d 1169, 1172 (4th Cir. 1975). Courts can gauge “the fairness of a

proposed compromise” by “weighing the plaintiff’s likelihood of success on the

merits against the amount and form of the relief offered.” Carson v. Am. Brands, Inc.,

450 U.S. 79, 88 n.14 (1981). A decree that takes plaintiffs with flimsy claims, gives

them most of what they asked for, and gets nothing in return is not fair or reasonable.

      Here, the proposed consent decree strikes the following deal: Minnesota will

fully suspend its witness requirement for all voters in the August primary, issue

                                           8
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 11 of 37



guidance explaining this change to local election officials, and notify all voters of this

change. Plaintiffs will withdraw their motion for a preliminary injunction (which asked

the Court to suspend the witness requirement for both the August and November

elections)—but without prejudice to their ability to bring a similar motion later. See

Doc. 24 at 6. In other words, Plaintiffs got everything they wanted for the August

primary and gave up nothing going forward. Quite obviously, that is not a good deal

for Minnesotans. For several reasons—all of which have been accepted by the

majority of courts to consider these COVID-19/election cases—Plaintiffs had

virtually no chance of winning their preliminary-injunction motion or obtaining this

kind of relief.

       A.     Under the Purcell principle, Plaintiffs could not obtain a
              preliminary injunction for the August primary.
       Plaintiffs filed this lawsuit on May 19, three months before the August 11

primary and two months before the commencement of absentee voting. Their

preliminary-injunction motion would not have been heard until a month later. See

Doc. 18 (setting the hearing for June 10). And now, voting is less than a week away,

with early and absentee voting beginning on June 26. See Doc. 24 ¶11. If Defendant

had contested Plaintiffs’ right to injunctive relief for the August primary, Defendant

would have easily defeated it under the Purcell principle.

       Under Purcell, “federal courts are not supposed to change state election rules as

elections approach.” Thompson v. Dewine, 959 F.3d 804, 813 (6th Cir. 2020). Invoking



                                            9
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 12 of 37



this strong principle of non-interference, the Supreme Court routinely stays lower-

court orders requiring States to change election laws shortly before elections. In other

words, the Court “allow[s] the election to proceed without an injunction suspending

[election] rules.” Purcell, 549 U.S. at 6. This practice is longstanding. See, e.g., Williams v.

Rhodes, 393 U.S. 23, 34-35 (1968) (denying relief because it would cause “serious

disruption of [the] election process” and “confusion” for voters). And it has been

invoked in several cases where the amount of time between the court’s order and key

election deadlines resembles the timeline here. See, e.g., Husted v. Ohio State Conference of

NAACP, 573 U.S. 988 (2014) (staying a lower-court order that changed election laws

61 days before election day); Thompson, 959 F.3d at 813 (election day was “months

away but important, interim deadlines … [we]re imminent”); Perry v. Perez, 565 U.S.

1090 (2011) (22 days before the candidate-registration deadline); Purcell, 549 U.S. at 4-

5 (33 days before election day); North Carolina v. League of Women Voters of N.C., 574

U.S. 927 (2014) (32 days before election day).

       The Purcell principle ensures that voters, candidates, and political parties know

and adhere to the same neutral rules throughout the election process. As Purcell

explains, this stability and predictability promotes “[c]onfidence in the integrity of our

electoral process,” which “is essential to the functioning of our participatory

democracy.” 549 U.S. at 4. Conversely, courts risk “voter confusion” when they order

late-breaking changes to election laws. Id. at 4-5. “As an election draws closer, that

risk will increase.” Id. at 5. Voter confusion, in turn, causes a “consequent incentive to

                                              10
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 13 of 37



remain away from the polls.” Id. In other words, last-minute “interference by the

judicial department with the electoral franchise of the people of this state … might

well amount to a substantial destruction of that most important civil right.” Beebe v.

Koontz, 302 P.2d 486, 490 (Nev. 1956).

       Purcell doesn’t care if “Plaintiffs made a sufficiently strong showing on the

merits.” Doc. 24 ¶20. The Purcell principle is a sufficient basis to deny injunctive relief—

one that must be invoked even if Plaintiff’s claims are concededly meritorious. See

Purcell, 549 U.S. at 5 (vacating a lower court’s injunction “[g]iven the imminence of the

election” while “express[ing] no opinion here on the correct disposition” of the case);

Short v. Brown, 893 F.3d 671, 680 (9th Cir. 2018) (“[E]ven if the merits question were

close, the district court did not abuse its discretion [by denying a preliminary

injunction on Purcell grounds]”). “[T]iming … rather than the[] merits” is “the key” to

Purcell. Veasey v. Perry, 769 F.3d 890, 895 (5th Cir. 2014).

       In Wisconsin, for example, the Supreme Court stayed the district court’s

coronavirus-inspired injunction based solely on Purcell, declining to “express[] an

opinion” on the merits of the case. RNC, 140 S. Ct. at 1206-08. The Court rejected

the Democrats’ argument that, because “‘the electoral status quo’ already has been

upended … by the COVID-19 pandemic,” Purcell has no application in 2020. Resp’ts

Br. 16, bit.ly/2AKc1Gt. Even in the face of COVID-19, then, Purcell applies with full

force. See Thompson, 959 F.3d at 813.




                                             11
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 14 of 37



       This Court—if given the chance—would have followed RNC and likely denied

Plaintiffs’ motion for a preliminary injunction. Whatever the merits of their claims,

the Purcell principle would have prohibited the grant of any injunctive relief for the

August primary.3

       B.     Under basic equitable principles, Plaintiffs could not obtain a
              preliminary injunction for the November election.
       Plaintiffs asked for a preliminary injunction that would last “for the duration of

calendar year 2020.” Doc. 13 at 1. In other words, they wanted the witness

requirement suspended for the November election as well. But this Court would not

have granted relief for the November election in June. See People First of Ala. v. Merrill,

2020 WL 3207824, at *5 (N.D. Ala. June 15, 2020) (holding, in a COVID-19/election

case, that “it is premature for the court to consider a preliminary injunction for the

elections in August and November”).

       To obtain a preliminary injunction (or any equitable relief, really), Plaintiffs

must show “irreparable harm.” Regions Treatment Ctr., LLC v. New Stream Real Estate,

LLC, 2013 WL 4028148, at *2 (D. Minn. Aug. 7, 2013) (citing Gelco Corp. v. Coniston

Partners, 811 F.2d 414, 418 (8th Cir. 1987)). That showing “requires more than a

possibility of remote future injury.” Id. (citing Rogers v. Scurr, 676 F.2d 1211, 1214 (8th

       3
         The court in the Virginia case similar to this one did not explain how, less
than two months before the June primary, Purcell would have allowed the plaintiffs to
secure a preliminary injunction. See League of Women Voters of Va., 2020 WL 2158249,
at *3-4. That is the question the court should have asked because, like this case, the
preliminary-injunction motion was all that plaintiffs offered to withdraw in exchange
for the consent decree. Id. at *4.


                                            12
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 15 of 37



Cir. 1982)). It “requires a presently existing actual threat of injury”; “‘[w]holly

speculative’ harm will not” do. Id. (quoting Local Union No. 884, United Rubber Workers

v. Bridgestone/Firestone, Inc., 61 F.3d 1347, 1355 (8th Cir. 1995)). More specifically,

Plaintiffs cannot obtain a preliminary injunction unless their irreparable harm “‘is

certain and great and of such imminence that there is a clear and present need for

equitable relief.’” Roudachevski v. All-Am. Care Centers, Inc., 648 F.3d 701, 706 (8th Cir.

2011).

         Yet Plaintiffs have no idea whether, and to what extent, COVID-19 will remain

a threat in November—let alone what effect it will have on voters’ ability to find a

witness. No one does. Plaintiffs’ only evidence on this question came from their

expert, who admits that the coronavirus is “novel,” that he “cannot say definitively

whether its incidence and prevalence will rise and fall based on weather or season,”

and that “it is difficult to predict whether and when the incidence and prevalence of

SARS-CoV-2 infection will fluctuate.” Doc. 15-5 ¶¶17-18.

         Indeed, Plaintiffs’ claim for injunctive relief rests on a litany of speculative,

unknowable assumptions. It assumes that COVID-19 will resurge in November. That

it will resurge to a degree that makes finding a witness or voting in person

unreasonably dangerous (even with increased social distancing and sanitization). That

Minnesota will make no adjustments to improve safety. That no vaccine will be

created. That no herd immunity will develop. And much more. As another court in

this Circuit put it, harms that stem from “potentially contracting COVID-19,” “the

                                            13
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 16 of 37



spread of COVID-19,” or the “[inability] to contain it” are simply “too speculative

under Eighth Circuit precedent” to warrant a preliminary injunction. Rural Cmty.

Workers All. v. Smithfield Foods, Inc., 2020 WL 2145350, at *9-10 (W.D. Mo. May 5,

2020).4

      In short, this Court would have denied Plaintiffs’ motion as applied to the

November election because it was overly speculative and premature. The Court could

have “declined to exercise its equitable jurisdiction upon these grounds alone.” Mo.

Pac. Transp. Co. v. Priest, 117 F.2d 32, 34 (8th Cir. 1941). Doing so would have honored

the Supreme Court’s observation that, “[e]specially where governmental action is

involved, courts should not intervene unless the need for equitable relief is clear, not

remote or speculative.” Eccles v. Peoples Bank of Lakewood Vill., 333 U.S. 426, 431

(1948).

      C.     Plaintiffs could not show that the challenged laws are
             unconstitutional.
      Even assuming Plaintiffs satisfied the requirements for injunctive relief, their

constitutional claims would fail on the merits. Plaintiffs pressed only one claim in

their preliminary-injunction motion: that Minnesota’s witness requirement violates the


      4
         Plaintiffs cannot sidestep this problem by arguing that, “regardless of the
precise infection rate [in November],” voters’ fears of contracting COVID-19 will still
“deter [them] from meeting with witnesses.” Doc. 15 at 31. Even if speculative fears
somehow counted as a burden imposed by the State, these predictions about what
voters will think or feel in November are equally too “speculative” to support a
preliminary injunction. Shaw v. Kaemingk, 2019 WL 6465339, at *2 (D.S.D. Dec. 2,
2019).


                                          14
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 17 of 37



constitutional right to vote. As Plaintiffs acknowledge, burdens on voting rights are

subject to the balancing test from the Supreme Court’s decisions in Anderson v.

Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

       Under the Anderson-Burdick test, States can conduct “substantial regulation of

elections.” Burdick, 504 U.S. at 432 (emphasis added). Anderson-Burdick is a “flexible

standard” that “reject[s] the contention that any law imposing a burden” on

constitutional rights “is subject to strict scrutiny.” Common Cause/Ga. v. Billups, 554

F.3d 1340, 1354 (11th Cir. 2009); Nevadans for the Prot. of Prop. Rights, Inc. v. Heller, 141

P.3d 1235, 1241 (Nev. 2006). Every election law “is going to exclude, either de jure or

de facto, some people” from exercising their rights; “the constitutional question is

whether the restriction and resulting exclusion are reasonable given the interest the

restriction serves.” Griffin v. Roupas, 385 F.3d 1128, 1130 (7th Cir. 2004) (emphasis

added).

       Anderson-Burdick requires Plaintiffs to satisfy a two-step inquiry, imposing a

heavy burden at each step. First, Plaintiffs must prove that the challenged laws inflict

a cognizable burden on their rights and quantify the severity of that burden. Timmons

v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997); Common Cause/Ga., 554 F.3d at

1354. Second, Plaintiffs must show that the burden outweighs the State’s interests.

Timmons, 520 U.S. at 358. Only when an election law “subject[s]” voting rights “to

‘severe’ restrictions” does a court apply strict scrutiny and assess whether the law “‘is

narrowly drawn to advance a state interest of compelling importance.’” Burdick, 504

                                             15
       CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 18 of 37



U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)). Mine-run election laws

that “impose[] only ‘reasonable, nondiscriminatory restrictions’” are “‘generally’”

justified by “‘the State’s important regulatory interests.’” Burdick, 504 U.S. at 433.

After all, there is no constitutional right to be free from “the usual burdens of

voting.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 198 (2008) (op. of Stevens,

J.).

        Minnesota’s witness requirement does not implicate the right to vote at all.

Even if it did, it easily satisfies Anderson-Burdick. Before, during, or after COVID-19,

the law imposes only routine burdens that are amply justified by the State’s important

interests in deterring fraud and promoting voters’ confidence in the integrity of

Minnesota elections.

              i.     The witness requirement doesn’t burden voting rights
                     because there is no constitutional right to vote absentee.
        The witness requirement governs only absentee voting. If voters cannot find a

witness, they can still vote in-person on election day or during the 46-day early voting

period. See Doc. 15 at 10. Because in-person voting remains available, unburdened by

the witness requirement, “the right to vote is not ‘at stake’” here. Tex. Democratic Party,

2020 WL 2982937, at *10 (quoting McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S.

802, 807 (1969)).

        The Constitution guarantees one viable method of voting. And “there is no

constitutional right to an absentee ballot.” Mays, 951 F.3d at 792; accord Griffin, 385



                                            16
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 19 of 37



F.3d at 1130. When States impose some limitation on absentee voting, but not in-

person voting, “[i]t is … not the right to vote that is at stake … but a claimed right to

receive absentee ballots”—which is not a constitutional right at all. McDonald, 394 U.S.

at 807. As the Fifth Circuit recently explained in a COVID-19 case, the Constitution

is not violated “unless … the state has ‘in fact absolutely prohibited’ the plaintiff from

voting,” and “permit[ting] the plaintiffs to vote in person … is the exact opposite of

‘absolutely prohibit[ing]’ them from doing so.” Tex. Democratic Party, 2020 WL

2982937, at *10.

      While Plaintiffs insist that in-person voting is too difficult or dangerous during

COVID-19, that rejoinder fails for at least two reasons.

      First, “[constitutional] violations require state action,” and Minnesota is not

responsible for COVID-19 or private citizens’ responses to it. Thompson, 959 F.3d at

810. While COVID-19 has dramatically changed Minnesotans’ everyday lives, these

difficulties are not burdens imposed “by the State.” Tex. Democratic Party, 2020 WL

2982937, at *10 (quoting McDonald, 394 U.S. at 808 n.7). These obstacles to voting

“are not caused by or fairly traceable to the actions of the State, but rather are caused

by the global pandemic.” Mays v. Thurston, 2020 WL 1531359, at *2 (E.D. Ark. Mar.

30, 2020). To date, most courts have recognized that “COVID-19 … is not the result

of any act or failure to act by the Government. And that fact is important” because

“[a]ll of the election cases cited by Plaintiffs in which injunctive relief was granted

involved a burden … that was created by the Government. Not so here.” Coalition for

                                           17
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 20 of 37



Good Governance v. Raffensperger, 2020 WL 2509092, at *3 n.2 (N.D. Ga. May 14, 2020);

accord Tex. Democratic Party, 2020 WL 2982937, at *11 (“The Constitution is not

offended … even where voting in person may be extremely difficult … because of

circumstances beyond the state’s control, such as the presence of the Virus.” (cleaned

up)).

        Second, even if Plaintiffs’ think otherwise, the State has determined that in-

person voting can be done safely and effectively. The Minnesota Legislature

considered and rejected plans to cancel in-person voting and to adopt all-mail

elections, opting instead to make in-person voting easier and safer. See DFL Push,

supra. The Governor likewise exempted voting from his stay-at-home order; and the

Secretary of State has issued guidance on “social distancing …, equipment

sanitization, and hygiene for polling places,” and has made “[c]urbside voting available

for anyone who cannot enter the polling place for any reason, including concerns for

their health.” 2012 Elections and COVID-19, Minn. Sec’y of State, bit.ly/3hJtq2s.

Meanwhile, Minnesota has moved into “Phase III” of its reopening plan, deeming it

safe for Minnesotans (with social-distancing precautions) to go to stores, gyms, salons,

restaurants, bars, swimming pools, daycare, school, and church, and to attend indoor

gatherings of up to 10 people. See Safely Reopening Minnesota, Stay Safe MN,

staysafe.mn.gov (Safely Reopening).

        Federal courts cannot and should not second-guess the judgment of

Minnesota’s election officials that in-person voting can be done safely and effectively.

                                          18
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 21 of 37



As the Seventh Circuit explained in Wisconsin, questions about how to

“accommodate voters’ interests while also striving to ensure their safety” are best left

to election officials, who are “better positioned … to accommodate the many

intersecting interests in play in the present circumstances.” DNC II, supra. “[F[ederal

courts make poor arbiters of public health.” Sinner v. Jaeger, 2020 WL 3244143, at *6

(D.N.D. June 15, 2020). They do “not have the authority ‘to act as the state’s chief

health official’ by making the decision” how best to protect “the health and safety of

the community.” Taylor v. Milwaukee Election Comm’n, 2020 WL 1695454, at *9 (E.D.

Wis. Apr. 6, 2020). These “decisions are instead best left ‘to the politically accountable

officials of the States,’ not ‘an “unelected federal judiciary,” which lacks the

background, competence, and expertise to assess public health and is not accountable

to the people.’” Sinner, 2020 WL 3244143, at *6 (quoting S. Bay United Pentecostal

Church v. Newsom, 2020 WL 2813056, at *1 (U.S. May 29, 2020) (Roberts, C.J.,

concurring in the denial of injunctive relief)).5

       In short, this Court would likely accept Minnesota’s considered judgment that

in-person voting is safe and available. That finding would, in turn, entirely defeat

Plaintiffs’ right-to-vote claim.



       5
        The court in Virginia simply bypassed this issue. It assumed that restrictions
on absentee voting implicate the constitutional right to vote, without considering
whether in-person voting remained available or whether the State had deemed it safe.
See League of Women Voters of Va., 2020 WL 2158249, at *7.


                                             19
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 22 of 37




              ii.    Even if the witness requirement affected voting rights, it
                     easily satisfies the Anderson-Burdick test.
       The witness requirement would satisfy Anderson-Burdick review even accepting

the implausible premise that COVID-19 gives Plaintiffs a constitutional right to vote

by mail. Plaintiffs agree that the witness requirement satisfies Anderson-Burdick in

normal times. See Doc. 15 at 14 (arguing only that “the witness requirement is

unconstitutional as applied in this unique situation”); id. at 28 (conceding that “under

normal circumstances most Minnesotans may be able to find an eligible individual to

witness their absentee ballot”). So the question is whether COVID-19 somehow made

the witness requirement unconstitutional. Setting aside obvious state-action problems,

the answer is no. The witness requirement remains a minimal burden on voters that is

justified by the State’s “‘important regulatory interests.’” Burdick, 504 U.S. at 433.

       Burden on Voters: On the individual side of the Anderson-Burdick balance,

Plaintiffs must introduce “evidence” to “quantify the magnitude of the burden” from

the challenged laws. Crawford, 553 U.S. at 200. “[T]he extent of the burden … is a

factual question on which the [plaintiff] bears the burden of proof,” Democratic Party of

Hawaii v. Nago, 833 F.3d 1119, 1124 (9th Cir. 2016), and the plaintiff must “direct

th[e] Court to … admissible and reliable evidence that quantifies the extent and scope

of the burden.” Common Cause/Ga., 554 F.3d at 1354.

       That evidence doesn’t exist. If “the inconvenience of making a trip to the

[D]MV, gathering the required documents, and posing for a photograph surely does



                                            20
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 23 of 37



not qualify as a substantial burden on the right to vote,” Crawford, 553 U.S. at 198,

then neither does finding a qualified person to witness an absentee ballot. It is no

more dangerous than other activities that the State deems safe, like going to the

grocery store or having 9 friends over for a visit. See Safely Reopening, supra. And

“[t]here’s no reason” why the witnessing process cannot be done “within the bounds

of our current situation”—for example, by “witnessing the signatures from a safe

distance,” staying outdoors, wearing a mask, standing behind glass, or practicing good

hygiene. Thompson, 959 F.3d at 810. While these workarounds might be “harder” (as

are many tasks during a pandemic), id., inconveniences are not “severe” burdens that

trigger strict scrutiny, Crawford, 553 U.S. at 198.

       Doubtful, but perhaps there is some tiny, idiosyncratic group of voters who,

despite “reasonable effort,” cannot find a witness and cannot take advantage of

Minnesota’s 46-day early-voting period or its numerous methods for voting in person.

Frank v. Walker, 819 F.3d 384, 386 (7th Cir. 2016) (Frank II). If that is what Plaintiffs’

case turns on, “[z]eroing in on the abnormal burden experienced by a small group of

voters is problematic at best, and prohibited at worst.” Ne. Ohio Coal. for the Homeless v.

Husted, 837 F.3d 612, 631 (6th Cir. 2016). Evidence that a law uniquely burdens one

particular group does not justify enjoining the statute as to all voters. Rather, requests

for facial, statewide relief—like Plaintiffs make here and the State is prepared to give

away in the consent decree—fail when the challenged law “has a plainly legitimate

sweep.” Crawford, 553 U.S. at 202-03; see id. at 206 (Scalia, J., concurring in judgment)

                                             21
       CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 24 of 37



(when assessing a burden’s severity, courts must look at the burden’s impact

“categorically” upon all voters, without “consider[ing] the peculiar circumstances of

individual voters”). The “burden some voters face[]” from a challenged law cannot

“prevent the state from applying the law generally.” Frank II, 819 F.3d at 386. Those

claims must be vindicated in as-applied challenges that seek relief for “those particular

persons.” Id.

        Interests of the State: Because the witness requirement imposes little to no

burden on voters, Minnesota’s “‘important regulatory interests’” more than justify it.

Burdick, 504 U.S. at 433. Witness requirements for absentee ballots, as the Seventh

Circuit explained in Wisconsin, serve the State’s “substantial interest in combatting

voter fraud.” DNC II, supra; accord Thompson, 959 F.3d at 811 (“witness …

requirements help prevent fraud”). By requiring “in-person” verification, witness

requirements serve the “unquestionably important interests” of “preventing fraud and

protecting the integrity of the electoral process.” Sinner, 2020 WL 3244143, at *7.

“These interests are not only legitimate, they are compelling.” Thompson, 959 F.3d at

811.

        It is no answer to say that Minnesota has other methods to deter fraud, like

criminal penalties. See Doc. 15 at 21-22. Minnesota does not have to satisfy strict

scrutiny here or prove narrow tailoring. See Burdick, 504 U.S. at 434. Under Anderson-

Burdick’s intermediate balancing test, States can supplement post-hoc punishments

with measures aimed at “prophylactically preventing fraud.” Sinner, 2020 WL 3244143,

                                           22
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 25 of 37



at *7; see Munro v. Socialist Workers Party, 479 U.S. 189, 195 (1986) (“Legislatures, we

think, should be permitted to respond to potential deficiencies in the electoral process

with foresight rather than reactively.”).

       It is also no answer to say that absentee-voting fraud is “rare.” Doc. 15 at 2. It’s

not rare enough. See infra III. And “voter fraud” is notoriously “difficult to detect and

prosecute.” Tex. Democratic Party, 2020 WL 2982937, at *3. The whole reason it’s rare,

moreover, is precisely because States have integrity measures like the witness

requirement in place.

       Regardless, Anderson-Burdick treats the State’s interest as a “legislative fact,”

accepted as true so long as it’s reasonable. Frank v. Walker, 768 F.3d 744, 750 (7th Cir.

2014) (Frank I). States are not required to submit “any record evidence in support of

[their] stated interests.” Common Cause/Ga., 554 F.3d at 1353; accord ACLU of N.M. v.

Santillanes, 546 F.3d 1313, 1323 (10th Cir. 2008) (city need not “present evidence of

past instances of voting fraud”). In fact, when responding to an Anderson-Burdick

challenge, States can rely on “post hoc rationalizations,” can “come up with its

justifications at any time,” and have no “limit[s]” on the type of “record [they] can

build in order to justify a burden placed on the right to vote.” Mays v. LaRose, 951

F.3d 775, 789 (6th Cir. 2020). States can rely on examples from other jurisdictions,

court decisions, general history, or sheer logic. Common Cause/Ga., 554 F.3d at 1353;

Frank I, 768 F.3d at 750. In Crawford, for example, the Supreme Court found Indiana’s

interest in preventing in-person voter fraud compelling even though “[t]he record

                                            23
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 26 of 37



contain[ed] no evidence of any such fraud actually occurring in Indiana at any time in

its history.” 553 U.S. at 194.

       “[T]here is no suggestion that these widely held concerns about voter fraud will

not be present during the pandemic”; to the contrary, COVID-19 makes Minnesota’s

interest heightened, as record numbers of voters submit absentee ballots while the

State’s resources are already stretched thin. Tex. Democratic Party, 2020 WL 2982937, at

*19 (Ho, J., concurring); see @MNSteveSimon, Twitter (June 19, 2020),

bit.ly/2V3Hp9z (reporting that Minnesotans have requested 25 times as many

absentee ballots as previous years). States should receive more leeway under Anderson-

Burdick, not less, when dealing with emergencies that affect election. These crises give

the State new “important interests” like “focus[ing] their resources on recovering

from the emergency, ensuring the accuracy of [electoral records] they have received,

… and otherwise minimizing the likelihood of errors or delays in voting.” Morley,

Election Emergencies: Voting in the Wake of Natural Disasters and Terrorist Attacks, 67

Emory L.J. 545, 593 (2018).

       An “election emergency” should thus “seldom warrant” changes to election

laws by judicial fiat. Id.; see, e.g., Williams v. DeSantis, Doc. 12, No. 1:20-cv-67 (N.D. Fla.

Mar. 17, 2020) (declining to intervene in Florida’s primary election in the face of

COVID-19); Bethea v. Deal, 2016 WL 6123241, at *2-3 (S.D. Ga. Oct. 19, 2016)

(declining to extend Georgia’s voter-registration deadline in the wake of Hurricane

Matthew); Doc. 58, ACORN v. Blanco, No. 2:06-cv-611 (E.D. La. Apr. 21, 2006)

                                              24
      CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 27 of 37



(denying request to extend the deadline for counting absentee ballots received by mail

in New Orleans in the wake of Hurricane Katrina). This Court would likely reach the

same conclusion here.

       Because Plaintiffs were never entitled to an injunction and identified no

violation of federal law, the proposed consent decree is a raw deal for Minnesotans.

Not only that, but it requires this Court to sanction violations of a valid state law. The

decree is thus “‘void on its face’” and should be rejected. Kasper, 814 F.2d at 342.

II.    The consent decree should be rejected because it does not reflect arm’s-
       length negotiations and gives a windfall to Plaintiffs.
       Consent decrees must be not only substantively sound, but also procedurally

fair. Procedural fairness is evaluated “from the standpoint of [both] signatories and

nonparties to the decree.” United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409,

1435 (6th Cir. 1991). Consent decrees are fair when they flow from negotiations

“filled with ‘adversarial vigor.’” City of Waterloo, 2016 WL 254725, at *4. The parties

must “negotiat[e] in good faith and at arm’s length.” BP Amoco Oil, 277 F.3d at 1020.

Agreements that lack adversarial vigor become “collusive,” and are, by definition, not

fair. Colorado, 937 F.2d 509.

       In fact, a consent decree between non-adverse parties “is no judgment of the

court. It is a nullity.” Lord v. Veazie, 49 U.S. 251, 256 (1850). This rule stems from the

fundamental constitutional requirement that parties be concretely adversarial before

an Article III court can act on their claims. There is “no case or controversy within



                                           25
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 28 of 37



the meaning of Article III of the Constitution” when “both litigants desire precisely

the same result.” Moore v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 47, 47-48 (1971).

Put differently, a collusive suit lacks “the ‘honest and actual antagonistic assertion of

rights’ to be adjudicated—a safeguard essential to the integrity of the judicial process,

and one which we have held to be indispensable to adjudication of the constitutional

questions by the Court.” United States v. Johnson, 319 U.S. 302, 305 (1943).

       Regrettably, “it is not uncommon for consent decrees to be entered into on

terms favorable to those challenging governmental action because of rifts within the

bureaucracy or between the executive and legislative branches.” Ragsdale v. Turnock,

941 F.2d 501, 517 (7th Cir. 1991) (Flaum, J., concurring in part and dissenting in part);

accord Horowitz, Decreeing Organizational Change: Judicial Supervision of Public Institu-

tions, 1983 Duke L.J. 1265, 1292, 1294-95 (1983) (discussing phenomenon of

“[n]ominal defendants [who] are sometimes happy to be sued and happier still to

lose”); Easterbrook, Justice and Contract in Consent Judgments, 1987 U. Chi. L. Forum 19,

30-37 (1987). That is why courts should look skeptically at consent decrees used to

enact or modify governmental policy. Otherwise, non-adverse parties can employ

consent decrees to “sidestep political constraints” and obtain relief otherwise

unavailable through the political process. McConnell, Why Hold Elections?

Using Consent Decrees to Insulate Policies from Political Change, 1987 U. Chi. Legal F. 295,

317. In particular, “district judges should be on the lookout for attempts to

use consent decrees to make end runs around the legislature.” Kasper, 814 F.2d at 340;

                                            26
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 29 of 37



see Dunn v. Carey, 808 F.2d 555, 560 (7th Cir. 1986) (“A court must be alert to the

possibility that a consent decree is a ploy in some other struggle.”).

      These opportunities and incentives are present here. Given that Defendant

recently failed to convince the legislature to relax absentee-voting rules, see Minnesota

Waives Absentee Ballot Witness Signature Mandate, U.S. News & World Report (June 17,

2020), bit.ly/3dl5tek, the proposed consent decree helps achieve an “end run[] around

the legislature.” Kasper, 814 F.2d at 340. Defendant is also a member of the League of

Women Voters. See Steve Simon’s Biography, Vote Smart, bit.ly/3ejEP6R. And his

attorney was recently Deputy Chair of the Democratic Party. See Hayes, DNC’s Second

in Command Steps Down After Winning Attorney General Race in Minnesota, USA Today

(Nov. 8, 2018), bit.ly/316q8k9. The Democratic Party, of course, is backing a similar

lawsuit in state court and just negotiated a very similar consent decree with Defendant

over the same timeframe. See Doc. 28. No doubt, these groups believe they are doing

a good thing by using lawsuits to “revamp [the] electoral system,” see Eric Holder: Here’s

How the Coronavirus Crisis Should Change U.S. Elections—For Good, TIME (Apr. 14,

2020), bit.ly/3fJsjhk, and to “gain …vote[s]” for Democrats, @marcelias, Twitter

(May 3, 2020), bit.ly/2XiI74A. But their lack of adversarialness disserves the public

and undermines the proposed consent decree. See North Carolina, 180 F.3d at 581;

Colorado, 937 F.2d at 509.




                                            27
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 30 of 37



       More to the point, the sequence of events here is inconsistent with arm’s-length

negotiations. Plaintiffs filed their complaint one month ago yesterday. Doc. 1 at 27-29.

In it, they laid out the key principles underlying their case:

       • Minnesota’s witness requirement forces voters to risk their health or refrain
         from voting;
       • the witness requirement is ineffective as an anti-fraud measure;
       • the witness requirement is unduly restrictive and significantly burdensome;
       • the witness requirement does not serve any important state interest and has
         no significant benefit; and
       • suspending enforcement of the witness requirement would not cause a drop
         in voter confidence.
Doc. 1 ¶¶12, 95, 62, 65, 7, 81, 87, 100, 109, 111, 102, 80. Ten days later, Plaintiffs

sought a preliminary injunction for both the August and November elections. Doc.

13. Plaintiffs’ sweeping relief would require Defendant to grant four specific types of

relief. See Doc. 13 at 1-2.

       When Defendant answered the complaint on June 9, Defendant denied all of

the above allegations. Doc. 22 ¶¶12, 95, 62, 65, 7, 81, 87, 100, 109, 111, 102, 80. He

also denied that heightened scrutiny applied to the witness requirement and argued

that the requirement would survive any level of judicial scrutiny. Doc. 22 ¶¶106, 107.

And he asserted that Plaintiffs failed to state a claim upon which relief could be

granted. Doc. 22 at 40.

       At some point in the next seven days, Defendant did a complete 180º. On June

16, the parties jointly submitted a proposed consent decree to the Court. Under the



                                             28
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 31 of 37



proposed decree, Defendant agrees to refrain from enforcing the witness requirement

and concedes to all four kinds of relief that Plaintiffs sought for the August primary.

Doc. 24 at 6. Further, although Plaintiffs had submitted no further briefing, argument,

or evidence, the decree makes Defendant concede that “Plaintiffs made a sufficiently

strong showing on the merits of the claim”—directly contrary to his answer. Doc. 24

¶20. Defendant made no attempt to explain this abrupt about-face. Whatever his

reasons, the astonishing rapidity with which he turned heel calls into question his

statement that the proposed consent decree was “negotiated at arm’s length through

counsel for the parties.” Doc. 24 ¶18.

      In return for his complete capitulation to Plaintiffs’ demands, Defendant

obtained nothing. While the consent decree does not cover the November election,

Defendant let Plaintiffs withdraw their preliminary-injunction motion “without

prejudice” and seek that exact relief again. Doc. 24 at 6. And while the decree suggests

that Plaintiffs will not collect attorney’s fees for their work to date, Doc. 24 at 5 ¶21,

that concession adds nothing. Plaintiffs were unlikely to be a “prevailing party” in this

case, supra I, they generated few expenses because they reused prior materials from

Virginia and filed a motion that was never opposed, and they can still get fees going

forward (including, presumably, for any preliminary-injunction motion they refile).

      Worse, Defendant did not even narrow Plaintiffs’ egregiously overbroad relief.

For the August primary, Plaintiffs got everything they asked for: a complete and total

suspension of the witness requirement for all voters. But several narrower

                                           29
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 32 of 37



compromises were obvious. Defendant could have suspended the witness

requirement only for the named individual plaintiffs. See Frank II, 819 F.3d at 386. He

could have suspended it only for people who are elderly or immunocompromised.

E.g., People First, 2020 WL 3207824, at *29. He could have suspended only the statute

limiting who can be a witness. See Minn. Stat. §203B.07. Or he could have required

voters to provide a “written affirmation” that they tried, but failed, to find a witness

for their ballot. DNC I, 2020 WL 1638374, at *20. To be clear, none of these

alternatives would have been warranted had the Court reached the merits. But the fact

that Defendant got none of them as concessions proves that, whatever the parties

were doing from May 29 to June 16, it was not “negotiating.”

      Defendant cannot say that Plaintiffs’ challenge to the witness requirement was

so strong—or that the August primary was coming so soon—that he thought

settlement was the only option. Both Defendant and his counsel took an oath to

defend and uphold the State’s elections laws. See Minn. Const. art. V, §§1, 6; Minn.

Stat. §8.06. And the caselaw was on their side: most courts have rejected these

COVID-19/election lawsuits, and the Sixth and Seventh Circuits recently wrote

persuasive opinions rejecting challenges to similar witness requirements. Even if

Defendant was (mistakenly) impressed with the merits of Plaintiffs’ arguments, but see

supra I, the Purcell principle was an easy defense that sidesteps the merits and defeats

injunctive relief for the August primary. Purcell was low-hanging fruit, especially if

Defendant was genuinely concerned with avoiding last-minute changes to the election

                                          30
       CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 33 of 37



laws. But he apparently wasn’t—consenting to last-minute changes to election laws is no

way to avoid them.

        At bottom, a federal court is not a place where parties with mutual interests can

“purchase … a continuing injunction.” LULAC, Council No. 4434 v. Clements, 999 F.2d

831, 846 (5th Cir. 1993). Yet that is precisely what the proposed consent decree seeks.

If the parties want “to alter the manner” in which elections are conducted, this Court

should send them back to the “bargaining table” until they can come up with

something that is actually fair to all sides. Hialeah, 140 F.3d at 983. Better yet, the

parties should return to the state legislature—the representative body that

Minnesotans have entrusted to enact, suspend, and modify their election laws. See

Dunn v. Carey, 808 F.2d 555, 560 (7th Cir. 1986).

III.    The consent decree should be rejected because it unreasonably injures
        other parties.
        Because consent decrees are not mere private contracts between the parties, a

“judge has obligations to other litigants … and to members of the public whose

interests may not be represented.” Kasper, 814 F.2d at 338. This Court must reject any

consent decree that “affects third parties” where the effect is either “unreasonable” or

“proscribed.” Doc. 26 at 2 (quoting City of Miami, 664 F.2d at 441). Intervenors,

moreover, can outright “block approval of a consent decree” if it “adversely affects”

their “legal rights or interests.” Johnson, 393 F.3d at 1107. “[T]he mere threat of injury

to [legal] rights [is] … sufficient.” Hialeah, 140 F.3d at 982.



                                             31
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 34 of 37



       The proposed consent decree directly threatens the legal rights and interests of

Proposed Intervenor-Defendants, their members, and other Minnesota voters. The

Minnesota legislature enacted the witness requirement to deter fraud and to promote

the integrity of elections. Supra I.C.ii. Removing this requirement—particularly for an

election with “unprecedented levels” of absentee voting, Doc. 15 at 10—poses a

serious threat that fraudulent or otherwise ineligible ballots will be cast.

       As Justice Stevens stated in Crawford, “the risk of voter fraud”—particularly

with “absentee ballots”—is “real.” Id. at 195-96; accord Griffin, 385 F.3d at 1130-31

(“Voting fraud is a serious problem in U.S. elections … and it is facilitated by

absentee voting.”); Veasey v. Perry, 71 F. Supp. 3d 627, 641 (S.D. Tex. 2014) (finding

broad “agreement that voter fraud actually takes place in abundance in connection

with absentee balloting”); Tex. Democratic Party, 2020 WL 2982937, at *18 (Ho, J.,

concurring) (“[C]ourts have repeatedly found that mail-in ballots are particularly

susceptible to fraud.”). Groups from across the political spectrum “acknowledge that,

when election fraud occurs, it usually arises from absentee ballots.” Morley, Election

Emergency Redlines 2, bit.ly/3aIqiPK. “[E]lection officials can neither exercise control

over absentee ballots once they are mailed out to voters, nor ensure that they have

been received and cast by the voters entitled to do so.” Id. at 5. Stated differently,

“absentee voting is to voting in person as a take-home exam is to a proctored one.”

Griffin, 385 F.3d at 1131.




                                            32
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 35 of 37



       The 2005 Commission on Federal Election Reform, co-chaired by former

President Jimmy Carter and former Secretary of State James Baker, concluded that

expanding mail-in voting “increase[s] the risks of fraud.” Building Confidence in U.S.

Elections 35, bit.ly/2KF3WUE (Carter-Baker Report). True, a few States already have all-

mail voting. But those States took years to build the proper infrastructure; they didn’t

“just flip a switch” in the middle of a pandemic. Washington: Where Everyone Votes by

Mail, N.Y. Times (Apr. 15, 2020), nyti.ms/3ektSlI. These States have only “avoided

significant fraud,” according to the Carter-Baker Commission, because they

“introduc[ed] safeguards to protect ballot integrity, including signature verification.”

Carter-Baker Report 35. “[W]here the safeguards for ballot integrity are weaker,” as they

would be under the proposed consent decree, “[v]ote by mail is … likely to increase

the risks of fraud.” Id.

       Increased fraud and abuse will, in turn, harm the rights of Proposed

Intervenor-Defendants, their members, and other Minnesotans. The constitutional

right to vote includes, not just the right to “cast … ballots,” but also the right to

“have them counted.” United States v. Classic, 313 U.S. 299, 315 (1941). An individual’s

vote “won’t count if it’s cancelled by a fraudulent vote—as the Supreme Court has

made clear in case after case.” Tex. Democratic Party, 2020 WL 2982937, at *18 (Ho, J.,

concurring) (citing, inter alia, Gray v. Sanders, 372 U.S. 368, 380 (1963)); accord Reynolds v.

Sims, 77 U.S. 533, 554-55 & n.29 (1964). “Every voter …, whether he votes for a

candidate with little chance of winning or for one with little chance of losing, has a

                                              33
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 36 of 37



right under the Constitution to have his vote fairly counted, without its being

distorted by fraudulently cast votes.” Anderson v. United States, 417 U.S. 211, 227

(1974). Whether the dilution is “‘in greater or less degree is immaterial.’” Id. at 226.

Because “voting fraud impairs the right of legitimate voters to vote by diluting their

votes,” the consent decree is “an impairment of the right to vote.” Crawford v. Marion

Cty. Election Bd., 472 F.3d 949, 952 (7th Cir. 2007).

       Even if the consent decree would not cause any ineligible ballots or vote

dilution—an unlikely prospect given the expected surge in absentee voting and the

large number of voters that Proposed Intervenor-Defendants represent—removing

“‘safeguards’” that help “‘deter or detect fraud’” and “‘confirm the identity of voters’”

undermines “public confidence in the integrity of the electoral process.” Crawford, 553

U.S. at 197 (quoting Carter-Baker Report 18). So do court orders that are issued close to

the election. Purcell, 549 U.S. at 4-5. “Voters who fear their legitimate votes will be

outweighed by fraudulent ones,” or who are confused by last-minute court orders,

“will feel disenfranchised.” Id. at 4. That “debasement” denies “the right of suffrage

… just as effectively as … wholly prohibiting the free exercise of the franchise.” Id.

       Plaintiffs might argue that these harms are inevitable, since a similar consent

decree has been entered in one of the state-court cases. See Doc. 28 (alerting the Court

to the consent decree in LaRose v. Simon, No. 62-CV-20-3149 (Minn. Dist. Ct. June 17,

2020)). But the Republican Party has moved for intervention in that case too. If that

consent decree stands, its approval weighs against approving this one. Given the risk

                                            34
    CASE 0:20-cv-01205-ECT-TNL Document 41 Filed 06/20/20 Page 37 of 37



of “overlapping and perhaps inconsistent commands,” it would be “particularly

inappropriate” for this Court to enter a consent decree when “[m]uch of the relief

requested here has been provided by [another consent] decree.” United States v. City of

Jackson, 519 F.2d 1147, 1154 (5th Cir. 1975). At the very least, such an overlapping

decree would not be a worthwhile “commitment of the court’s limited resources.”

Kasper, 814 F.2d at 338.

                                     CONCLUSION
      For all these reasons, and any other reasons this Court deems persuasive in its

discretion, the proposed consent decree should be rejected.

Dated: June 20, 2020                               Respectfully submitted,

                                                    /s/ Cameron T. Norris     T
Richard G. Morgan                                  Thomas R. McCarthy (pro hac vice)
LEWIS BRISBOIS                                     Cameron T. Norris (pro hac vice)
90 South 7th Street                                Jeffrey M. Harris
Suite 2800                                         CONSOVOY MCCARTHY PLLC
Minneapolis, MN 55402                              1600 Wilson Blvd., Ste. 700
612-428-5000                                       Arlington, VA 22209
612-428-5001 (fax)                                 (703) 243-9423
richard.morgan@lewisbrisbois.com                   cam@consovoymccarthy.com

                                                   Patrick Strawbridge
                                                   CONSOVOY MCCARTHY PLLC
                                                   Ten Post Office Square
                                                   8th Floor South PMB #706
                                                   Boston, MA 02109


        Counsel for Proposed Intervenor-Defendants Donald J. Trump for President, Inc.,
            Republican National Committee, and Republican Party of Minnesota




                                              35
